           Case 1:20-cv-03749-VEC Document 68 Filed 12/14/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 12/14/2020
 -------------------------------------------------------------- X
  BOUSTEAD SECURITIES, LLC.,                                    :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-cv-3749 (VEC)
                                                                :
 LEAPING GROUP CO., LTD. AND ATIF                               :       ORDER
 HOLDINGS LIMITED,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 15, 2020, Plaintiff filed its complaint in this action (Dkt. 5);

        WHEREAS on July 7, 2020 Defendant Leaping moved to dismiss the complaint for

improper service pursuant to Rule 12(b)(5) (Dkt. 21);

        WHEREAS on October 22, 2020, the Court issued an opinion holding Defendant’s

motion in abeyance and indicating that if Plaintiff failed to serve Defendant properly within 60

days of the date of the opinion, the Court would grant Defendant’s motion to dismiss (Dkt. 45);

        WHEREAS on November 19, 2020, Plaintiff moved for permission to serve Defendant

Leaping through alternative means, or in the alternative, for an extension of the deadline to

effectuate service through the Hague Convention (Dkt. 54);

        WHEREAS on December 3, 2020 Defendant Leaping opposed Plaintiff’s motion (Dkt.

60);

        IT IS HEREBY ORDERED:

        1. Plaintiff’s motion is GRANTED in part. Plaintiff has failed to establish adequate and

             consistent communication between Lewis Brisbois Bisgaard & Smith LLP and

             Defendant Leaping so as to justify service through Lewis Brisbois. Accordingly,


                                                   Page 1 of 2
        Case 1:20-cv-03749-VEC Document 68 Filed 12/14/20 Page 2 of 2




         Plaintiff must continue its efforts to effectuate service through the Hague Convention.

         Plaintiff’s deadline to serve Defendant Leaping is extended to December 15, 2021.

         The Court notes that, had Plaintiff initiated the process of effectuating service through

         the Hague convention when this case was filed, Plaintiff would have avoided

         significant and unnecessary delay. Defendant’s motion to dismiss for improper

         service is DENIED pending Plaintiff’s attempt to effectuate service through the

         Hague Convention. If Plaintiff is unable to serve Defendant by December 15, 2021,

         Defendant may renew its motion to dismiss.

      2. No later than January 4, 2021, Plaintiff must submit a letter: (i) indicating why the

         case against Defendant ATIF should not proceed in the interim, and (ii) identifying

         the members of Boustead Securities, LLC and their respective citizenships.

      The Clerk of Court is directed to close the open motions at docket entries 21 and 54.



SO ORDERED.
                                                   _________________________________
Date: December 14, 2020                             VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                         Page 2 of 2
